18‐1367‐cr                                                                                                                
United States of America v. Martinez‐Perez                                                                               
                                                                                                              
                                                        
                                        UNITED STATES COURT OF APPEALS 
                                            FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 23rd day of April, two thousand nineteen. 
                     
PRESENT:  RICHARD C. WESLEY, 
                    DENNY CHIN, 
                                         Circuit Judges, 
                    LEWIS A. KAPLAN, 
                                         District Judge.*
                                                                         
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                           
                                         v.                                         18‐1367‐cr     
                                          
BAYRON HEBERTO MARTINEZ‐PEREZ, AKA 
BAYRON HERBERTO MARTINEZ‐PEREZ, 
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 


                                                 
*           Judge Lewis A. Kaplan of the Southern District of New York, sitting by designation.  
                                                                                              

FOR APPELLEE:                             Paul D. Silver, Assistant United States 
                                          Attorney, for Grant C. Jaquith, United States 
                                          Attorney for the Northern District of New 
                                          York, Albany, New York. 
 
 
FOR DEFENDANT‐APPELLANT:                  James P. Egan and Melissa A. Tuohey, 
                                          Assistant Federal Public Defenders, for Lisa A. 
                                          Peebles, Federal Public Defender, Syracuse, 
                                          New York.   
 
              Appeal from the United States District Court for the Northern District of 

New York (Suddaby, C. J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.     

              Defendant‐appellant Bayron Heberto Martinez‐Perez appeals from a 

judgment of conviction, entered April 30, 2018, following his guilty plea to one count of 

illegal re‐entry of a removed alien, in violation of 8 U.S.C. § 1326(a).  Martinez‐Perez 

waived the formal presentence report procedure, and the government did not object.  

The district court proceeded to sentence Martinez‐Perez immediately following his 

guilty plea, imposing a sentence of five monthsʹ imprisonment and one yearʹs 

supervised release.  On appeal, Martinez‐Perez challenges the district courtʹs imposition 

of the one‐year term of supervised release as procedurally unreasonable.  We assume 

the partiesʹ familiarity with the underlying facts, procedural history, and issues on 

appeal. 

               

                                            ‐ 2 ‐ 
 
                                                                                                      

      I.       Standard of Review 

                  Martinez‐Perez did not object to the imposition of the term of supervised 

release during his sentencing.  Where a defendant did not object to the reasonableness 

of his sentence before the district court, we review the district courtʹs decision for plain 

error.  United States v. Verkhoglyad, 516 F.3d 122, 128 (2d Cir. 2008); United States v. 

Villafuerte, 502 F.3d 204, 207 (2d Cir. 2007).  ʺTo establish plain error, the defendant must 

establish (1) error (2) that is plain and (3) affects substantial rights.ʺ  Villafuerte, 502 F.3d 

at 209. 

     II.       Applicable Law 

                  A sentence is procedurally unreasonable if the district court fails to 

calculate the Guidelines range, mistakenly calculates the Guidelines range, fails to 

consider the § 3553(a) factors, or bases the sentence on clearly erroneous factual 

findings.  United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (en banc).  Under the 

Guidelines, a ʺcourt ordinarily should not impose a term of supervised release in a case 

in which supervised release is not required by statute and the defendant is a deportable 

alien who likely will be deported after imprisonment.ʺ  U.S.S.G. § 5D1.1(c).  A court 

may, however, impose a period of supervised release for a defendant convicted of 

illegal re‐entry ʺif the district court finds that supervised release would provide an 

added measure of deterrence and protection based on the facts and circumstances of a 




                                                ‐ 3 ‐ 
 
                                                                                                

particular case.ʺ  United States v. Alvarado, 720 F.3d 153, 155 (2d Cir. 2013) (per curiam) 

(internal quotation marks omitted); accord U.S.S.G. 5D1.1 cmt. n.5.   

    III.   Application 

              Martinez‐Perez contends that his sentence was procedurally unreasonable 

in two respects: (1) the district court failed to consider the statutory factors along with 

the Guidelines; and (2) the district court failed to explain why it was deviating from 

Section 5D1.1(c) of the Guidelines.  Both arguments fail.  

              First, Martinez‐Perezʹs argument that the district court procedurally erred 

because it failed to consider the § 3553(a) factors together with the Guidelines is without 

merit.  Although the district court agreed ʺto proceed with sentencing . . . without the 

benefit of a Presentence Report,ʺ it also noted that it had sufficient information ʺto 

enable the meaningful exercise of [its] sentencing authority pursuant to [§ 3553(a)].ʺ  

Appʹx at 41.  The district court considered the Information, the Pretrial Services Report, 

and other documents, including counselsʹ submissions; correctly calculated the 

Guidelines range; and then stated the following: 

              The Court notes that this will be the third time that this 
              defendant will be removed from this country; the first time 
              voluntarily, the second time by court order or by 
              immigration order . . . . Certainly, he has been slow to get the 
              message that he must not enter this country illegally, 
              regardless of his intentions to work to provide money for 
              family.  He needs to understand that he is violating the laws 
              of this country and he needs to understand that this 
              behavior is costing the . . . United States a considerable 
              expense as a result of his illegal conduct.  

                                             ‐ 4 ‐ 
 
                                                                                                

                 
Id. at 41‐42.  In imposing the one‐year term of supervised release, the district court 

specifically noted that it was ʺvery certainʺ that Martinez‐Perez would be deported and 

barred from returning to this country, but explained that it was imposing supervised 

release ʺif for some reasonʺ Martinez‐Perez was given permission to re‐enter, in which 

event he was required to report to the Probation Department.  Id. at 42‐43. 

              On this record, including the fact that Martinez‐Perez had illegally entered 

the country two prior times, it is evident that the district court considered the statutory 

factors and the Guidelines and determined a term of supervised release would provide 

an additional measure of deterrence and protection.  See U.S.S.G. 5D1.1 cmt. n.5 (ʺThe 

court should . . . consider imposing a term of supervised release on such a defendant if 

the court determines it would provide an added measure of deterrence and protection 

based on the facts and circumstances of a particular case.ʺ); Alvarado, 720 F.3d at 155, 

158.  Therefore, the district court properly considered the statutory factors and 

determined that the one‐year term of supervised release was warranted.   

              Second, Martinez‐Perez argues that the district court did not  explain why 

it was deviating from the Guidelines because it did not distinguish its reasoning for 

imposing five monthsʹ imprisonment from its imposition of supervised release.  That 

argument is unpersuasive.  In Alvarado, we concluded that ʺ[a] district court is not 

required explicitly to link its finding that added deterrence is needed to its decision to 

impose a term of supervised release.ʺ  720 F.3d at 158.  We upheld the district courtʹs 

                                            ‐ 5 ‐ 
 
                                                                                               

imposition of supervised release based on an illegal re‐entry conviction even though 

ʺthe District Court did not specifically state that supervised release (as opposed to 

[defendantʹs] sentence generally) was designed to provide an additional measure of 

deterrence.ʺ  Id. at 159.  Moreover, the district courtʹs reasoning is apparent from its 

comments discussed above.  Thus, Martinez‐Perezʹs challenge to the procedural 

reasonableness of the sentence on the ground that the district court failed to explain the 

need for supervised release is unconvincing.    

                                            *     *     * 

              We have considered Martinez‐Perezʹs remaining arguments and find them 

to be without merit.  Accordingly, the judgment of the district court is AFFIRMED. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 6 ‐